DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30, 32-33, 40-41, and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 Aug. 2021.


Claim Objections
Claims 1 and 17 objected to because of the following informalities:
Claim 1 recites “the compartment with larger transverse cross sectional size” which should recite “the compartment with a larger transverse cross sectional size”.
Claim 1 recites “the interior compartment” which should recite “the compartment to be consistent with the rest of the claim.
Claim 17 recites “wherein at least one end piece component provides”. The limitation is unclear if the component is the same or different from the previously recited “end piece component” of claim 16.
Appropriate correction is required.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“two mounting plate parts which can be connected to provide the mounting plate” of claim 21 with the generic placeholder “parts” with the function of mounting and connecting to provide the mounting plate; the corresponding structure from ¶181-193 of: 
“purge control element” of claim 25 with the generic placeholder “element” with the function of purge control; the corresponding structure from ¶100 of: a float.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger US 2016/0199792 (hereafter ‘Jaeger) and further in view of Jager US 2004/0164433 (hereafter ‘Jager).

Regarding claim 1, Jaeger teaches an elongate diffuser (Fig 2) comprising:
a diffuser base (2) comprising a diffuser body (11);
a membrane (5) attached to the diffuser body;
wherein the membrane is connected to the diffuser body so that introduction of gas at a working pressure into the diffuser displaces part of the membrane from contact with the diffuser body to provide an elongate sealed compartment (compartment of grooves 21) between the membrane and a surf ace provided mainly or wholly by the diffuser body (¶78, inflated/expanded membrane), the compartment having a first lateral side interface region (left side in Fig 3) where the membrane contacts the diffuser body, a laterally intermediate region (region of grooves 21) where the membrane is spaced apart from the diffuser body and a second lateral side interface region (right side in Fig 3) where the membrane contacts the diffuser body, and wherein gas can pass from the compartment through the membrane for aeration of a fluid in which the diffuser is immersed (¶74, where aeration occurs via slits 7); and
wherein a gas inlet (16) is provided at a first axial end region (region of 8 in Fig 7) of the diffuser body, and the interior compartment distributes gas between the inlet and a second axial end (end opposite 8 in Fig 2) of the interior compartment.
Jaeger does not teach wherein the diffuser body surface which bounds the compartment comprises a recessed portion which is recessed away from the membrane between the first lateral interface region and the second lateral interface region, compared to a planar surface extending between the first lateral side interface region and the second lateral side interface region, to thereby provide the compartment with larger transverse cross sectional size than would be provided by a planar surf ace extending from the first lateral side interface region to the second lateral interface region.
Jager teaches an elongated diffuser (Fig 1) wherein the diffuser body surface (1) which bounds the compartment (compartment of recessed area 11) comprises a recessed portion (11) which is recessed away from the membrane between the first lateral interface region (left side of body 1) and the second lateral interface region (right side of body 1), compared to a planar surface extending between the first lateral side interface region and the second lateral side interface region (where the first and second lateral regions are flat/planar and the recess 11 is concave), to thereby provide the compartment with larger transverse cross sectional size than would be provided by a planar surf ace extending from the first lateral side interface region to the second lateral interface region (as shown in Fig 1, ¶22).
Jager teaches where the arrangement avoids folds (¶8).

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves (21) of Jaeger by incorporating the single groove/recess (11) of Jager as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A) 

Regarding claim 9, Jaeger in view of Jager teaches all the limitations of claim 1. Jaeger further teaches wherein the diffuser provides a gas outlet at the second axial end region thereof, so that the interior compartment can be used for distributing gas from a gas supply to another diffuser (¶85).

Regarding claim 10, Jaeger in view of Jager teaches all the limitations of claim 1. Jaeger further teaches where the diffuser has a length of up to 4 meters or more in order to accommodate larger applications (¶106).
Jaeger does not state wherein the diffuser has a length of at least 6 metres.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portions of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the Jaeger 

Regarding claim 13, Jaeger in view of Jager teaches all the limitations of claim 1. Jaeger further teaches wherein when substantially no gas pressure is provided to the diffuser, the membrane is in a relaxed or collapsed state, so that the compartment does not exist (Fig 3A); when a first, lower, level of gas pressure is provided to the diffuser, the membrane is inflated, but not stretched, to provide said compartment, which in this state has a first, smaller, cross-sectional size (where the structure of Jaeger would be fully capable of performing the function when a small pressure is applied to the membrane, see MPEP §2114, §2115, §2173.05(g)); when a second, higher, level of gas pressure is provided to the diffuser, the membrane is inflated, and also stretched, to increase the spacing between the membrane and the diffuser body at the laterally intermediate region of the compartment, so that in this state the compartment has a second, greater, crosssectional size (Fig 3, ¶75).

Regarding claim 14, Jaeger in view of Jager teaches all the limitations of claim 1. Jaeger further teaches wherein at least one axial end region the membrane is sealed with respect to a surface of the diffuser base such that a transversely extending region of the membrane is retained in a substantially convex cross sectional shape irrespective of whether the membrane is inflated (6 in Fig 1, ¶73-74, see profile of Figs 4-5).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaegar in view of Jager as applied to claim 1 above, and further in view of O’Hara GB 2537893 published 2 Nov. 2016 and filed 30 Apr. 2015 (hereafter Ohara).

Regarding claim 15, Jaeger in view of Jager teaches all the limitations of claim 1. Jaegar further teaches a transverse cross sectional shape that is substantially convex closer to the corresponding end of the diffuser (¶73-74, see profile of Figs 4-5).
Jaeger does not states wherein at least one axial end region of the interior compartment is at least partially defined by a base surface end portion which is shaped to provide a smooth transition from a transverse cross sectional shape that is substantially convex closer to the corresponding end of the diffuser to a transverse cross sectional shape that is recessed closer to an axial centre of the diffuser.
Ohara teaches wherein at least one axial end region of the interior compartment is at least partially defined by a base surface end portion which is shaped to provide a smooth transition from a transverse cross sectional shape that is substantially convex closer to the corresponding end of the diffuser to a transverse cross sectional shape that is recessed closer to an axial centre of the diffuser (where Fig 8a shows the smooth transition).
[AltContent: arrow][AltContent: rect][AltContent: textbox (Smooth transition)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Jaegar transition (Fig 4) by incorporating the smooth Jager transition (shown in Fig 8a) as a matter of obvious combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A) 

Regarding claim 16, Jaeger in view of Jager and Ohara teaches all the limitations of claim 15. Jaegar further teaches wherein at least one base surface end portion (17) is provided by an end piece component manufactured separately to the diffuser body (where the band would have been manufactured separately than the body 11), and the diffuser base (2 shown in Fig 6A) comprises said diffuser body (11) and said at least one end piece component (17).

Regarding claim 17, Jaeger in view of Jager and Ohara teaches all the limitations of claim 15. Jaegar further teaches wherein at least one end piece component (17) provides a blocking region which at least partially blocks a recess (18) .


Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-24 depend upon claim 21. 
Regarding claim 25, the closest prior art is Jaeger US 2016/0199792. Jaegar teaches a check valve but does not teach the purge control element as claimed. The modification would not have been obvious because the prior art does not teach the claimed feature. No prior art, alone or in combination teaches all the limitations of claim 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/STEPHEN HOBSON/Examiner, Art Unit 1776